Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 31, 34-36, 38-40, 44, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 30, 31, 34, 35, 36, 38, 39, and 40 recites the limitation "the detected directional arrow”.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes these claims should depend on claim 29. Appropriate clarification is required. 
Claims 32 and 33 recite the limitation "the point”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is required. 
The term “substantially opposite” in claim 44 and 47 is a relative term which renders the claim indefinite. The term “substantially opposite” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification is required. 
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claim reads, “…wherein the second communication includes at least one additional directional indicator…”. The examiner believes this should read, “… wherein the second communication includes at least one additional location identifier…”. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43, 46, 49, and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferencz (U.S. Publication No. 20150354976).
Regarding claim 43:
Ferencz teaches:
A system for autonomously navigating a host vehicle along a road segment, the system comprising: at least one processor programmed to: receive from an image capture device at least one image representative of an environment of the host vehicle; (“Disclosed embodiments provide systems and methods that use cameras to provide autonomous navigation… the system may include one, two or more cameras that monitor the environment of a vehicle…” [0035])
detect in the at least one image a representation of an arrow present on a road surface; (“The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road,” [0112]; here it shows that the processing unit can analysis images as shown in paragraph [0111] to detect arrow marks on a road in the environment of the host vehicle.)
determine a pointing direction of the detected arrow based on analysis of the at least one image; (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140])
determine an autonomous navigational action for the host vehicle based on the determined pointing direction of the detected arrow; and cause at least one actuator system of the vehicle to implement the determined autonomous navigational action. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])

Regarding claim 46:
Ferencz teaches:
A method for autonomously navigating a host vehicle along a road segment, the method comprising: receiving from an image capture device at least one image representative of an environment of the host vehicle; (“Disclosed embodiments provide systems and methods that use cameras to provide autonomous navigation… the system may include one, two or more cameras that monitor the environment of a vehicle…” [0035])
detecting in the at least one image a representation of an arrow present on a road surface; 
(“The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road,” [0112]; here it shows that the processing unit can analysis images as shown in paragraph [0111] to detect arrow marks on a road in the environment of the host vehicle.)
determining a pointing direction of the detected arrow based on analysis of the at least one image; (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140])

Regarding claim 49:
Ferencz teaches:
A system for autonomously navigating a host vehicle along a road segment, the system comprising: at least one processor programmed to: receive from a server-based system an autonomous vehicle road navigation model includes a mapped directional arrow associated with the road segment, and wherein the mapped directional arrow includes at least one of an indication of an orientation of the directional arrow or a location of the directional arrow; (Paragraph [0045] shows that data can be received from a network.  Paragraph [0112] shows that the data can include directional arrows, “The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road,” [0112].)
determine an autonomous navigational action for the host vehicle based on at least one of the orientation of the directional arrow or the location of the directional arrow; and cause at least one actuator of the host vehicle to implement the determined autonomous navigational action. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])

Regarding claim 57:
Ferencz teaches:
A method for autonomously navigating a host vehicle along a road segment, the method comprising: receiving from a server-based system an autonomous vehicle road navigation model includes a mapped directional arrow associated with the road segment, and wherein the mapped directional arrow includes at least one of an indication of an orientation of the directional arrow or a location of the directional arrow; (Paragraph [0045] shows that data can be received from a network.  Paragraph [0112] shows that the data can include directional arrows, “The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road,” [0112].)
determining an autonomous navigational action for the host vehicle based on at least one of the orientation of the directional arrow or the location of the directional arrow; and causing at least one actuator of the host vehicle to implement the determined autonomous navigational action. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])
Claim Rejections - 35 USC § 103
9The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-42, 44-45, 47-48, and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over Ferencz (U.S. Publication No. 2015/0354976) in view Laur (U.S. Publication No. 20160341555).
Regarding claim 28:
Ferencz teaches:
A system for mapping a lane mark for use in autonomous vehicle navigation, the system comprising: at least one processor programmed to: receives two or more location identifiers associated with a detected lane mark; (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140])
associate the detected lane mark with a corresponding road segment; (“In the context of dashed lines, system 100 may use an appearance model in combination any other suitable feature, such as one or more of a spacing between the dashes, a lateral position of the dashes relative to the roadway, and the existence of a parallel lane mark on one side of a dash, which together forms a double lane mark (e.g., like a double yellow line in the U.S.). Top-down refinement can provide robustness by being semi-independent and provide cleaner detections, extended view range, more accurate and richer modeling and load balancing.” [0140])
update an autonomous vehicle road navigation model relative to the corresponding road segment based on the two or more location identifiers associated with the detected lane mark; (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])
Ferencz does not explicitly teach distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles. However,
Laur teaches:
and distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles. (Paragraph [0026] shows that roadway data includes lane mark features and Paragraph [0027] shows that the vehicles can update a shared memory with the roadway data that is distributed to all of the autonomous vehicles, “a system 10 for updating the route-data 12 shared by a plurality of the vehicles 14 for automated operation of the vehicles is provided. The shared memory 24 may advantageously be updated by any of the vehicles 14 so that all of the vehicles 14, including the first-vehicle 32, can access the most recent data about the roadway 16 on which the vehicles 14 travel.”)
Ferencz and Laur are analogous art because they are in the same field of art, autonomous navigation systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Ferencz to include the features of Laur in order to distribute a navigation model to a plurality of autonomous vehicles. The teaching suggestion/motivation to combine is that this would increase the efficiency of navigation for all of the autonomous vehicles. 

Regarding claim 29:
Ferencz teaches:
A system for mapping a directional arrow for use in autonomous vehicle navigation, the system comprising: at least one processor programmed to: receive at least one location identifier associated with a directional arrow detected on a surface of a road; (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140]; here it shows that the appearance model can detect a combination of features of lane marks. “At step 562, processing unit 110 may analyze the geometry of a junction. The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road,” [0112]; here it shows that the lane marks can be arrow marks.)
receive at least one directional indicator associated with the detected directional arrow; (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140]; here it shows that the appearance model can detect a combination of features of lane marks that include but are not limited too its profile, dimensions, and shape.)
associate the detected directional arrow with a corresponding road segment; (“At step 562, processing unit 110 may analyze the geometry of a junction. The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road,” [0112]; here it shows that the analysis is based on a specific road junction and associated with a specific road.) 
update an autonomous vehicle road navigation model relative to the corresponding road segment based on the at least one location identifier and based on the at least one directional indicator associated with the detected direction; (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140]; here it shows that the lane marking model updates a navigation of a vehicle by determining whether or not it should take a certain action.)
Ferencz does not explicitly teach distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles. However,
Laur teaches:
and distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles. (Paragraph [0026] shows that roadway data includes lane mark features and Paragraph [0027] shows that the vehicles can update a shared memory with the roadway data that is distributed to all of the autonomous vehicles, “a system 10 for updating the route-data 12 shared by a plurality of the vehicles 14 for automated operation of the vehicles is provided. The shared memory 24 may advantageously be updated by any of the vehicles 14 so that all of the vehicles 14, including the first-vehicle 32, can access the most recent data about the roadway 16 on which the vehicles 14 travel.”)
Ferencz and Laur are analogous art because they are in the same field of art, autonomous navigation systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Ferencz to include the features of Laur in order to distribute a navigation model to a plurality of autonomous vehicles. The teaching suggestion/motivation to combine is that this would increase the efficiency of navigation for all of the autonomous vehicles. 

Regarding claim 30:
Ferencz in view of Laur teaches all of the limitations of claim 28.
wherein at least one location identifier is determined based on: acquisition, from a camera associated with a host vehicle, of at least one image representative of an environment of the host vehicle; (“Disclosed embodiments provide systems and methods that use cameras to provide autonomous navigation… the system may include one, two or more cameras that monitor the environment of a vehicle…” [0035])
analysis of the at least one image to detect the directional arrow on the surface of the road in the environment of the host vehicle; (“The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road,” [0112]; here it shows that the processing unit can analysis images as shown in paragraph [0111] to detect arrow marks on a road in the environment of the host vehicle.)
analysis of the at least one image to determine a position of the detected directional arrow relative to at least one location associated with the vehicle. (“The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road,” [0112])

Regarding claim 31:
Ferencz in view of Laur teaches all of the limitations of claim 28.
Ferencz further teaches:
Wherein at least one location identifier includes a location in real world coordinates of a point associated with the detected directional arrow. (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140]; here it shows that the appearance model can detect a combination of features of lane marks that include but are not limited too its profile, dimensions, and shape. Paragraph [0116] shows that the points can be expressed in coordinate form.)

Regarding claim 32: 
Ferencz in view of Laur teaches all of the limitations of claim 30.
Ferencz further teaches:
wherein the point coincides with a location associated with a tip of the directional arrow. (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140]; here it shows that the appearance model can detect a combination of features of lane marks that include but are not limited too its profile, dimensions, sharpness of edges, and shape.)
Although Ferencz does not explicitly disclose "wherein the point coincides with a location associated with a tip of the directional arrow", since Ferencz teaches a general point of a road marking coinciding with a location, it would have been obvious to one of ordinary skill in the art to choose the tip of the directional arrow as the point coinciding with a location since the tip of a directional arrow is a known point among the general points of a directional arrow.

Regarding claim 33:
Ferencz in view of Laur teaches all of the limitations of claim 30. 
Ferencz further teaches:
wherein the point coincides with a location associated with an interior of the directional arrow. (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140]; here it shows that the appearance model can detect a combination of features of lane marks that include but are not limited too its profile, dimensions, sharpness of edges, and shape.)
Although Ferencz does not explicitly disclose "wherein the point coincides with a location associated with a tip of the directional arrow", since Ferencz teaches a general point of a road marking coinciding with a location, it would have been obvious to one of ordinary skill in the art to choose the interior of the directional arrow as the point coinciding with a location since the interior of a directional arrow is a known point among the general points of a directional arrow.

Regarding claim 34:
Ferencz in view of Laur teaches all of the limitations of claim 28.
Ferencz further teaches:
wherein the at least one directional indicator includes locations in real world coordinates of two or more points associated with a head of the directional arrow. (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140]; here it shows that the appearance model can detect a combination of features of lane marks that include but are not limited too its profile, dimensions, sharpness of edges, and shape.)

Regarding claim 35:
Ferencz in view of Laur teaches all of the limitations of claim 28.
Ferencz further teaches:
Wherein the at least one directional indicator includes a designation of a point associated with the detected directional arrow as a tip of the directional arrow. (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140]; here it shows that the appearance model can detect a combination of features of lane marks that include but are not limited too its profile, dimensions, sharpness of edges, and shape.)
Although Ferencz does not explicitly disclose "wherein the point coincides with a location associated with a tip of the directional arrow", since Ferencz teaches a general point of a road marking coinciding with a location, it would have been obvious to one of ordinary skill in the art to choose the tip of the directional arrow as the point coinciding with a location since the tip of a directional arrow is a known point among the general points of a directional arrow.

Regarding claim 36:
Ferencz in view of Laur teaches all of the limitations of claim 28.
Ferencz further teaches:
wherein the at least one directional indicator includes an ordered pair of points associated with the directional arrow. (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140]; here it shows that the appearance model can detect a combination of features of lane marks that include but are not limited too its profile, dimensions, and shape. Paragraph [0116] shows that the points can be expressed in coordinate form.)

Regarding claim 37:
Ferencz in view of Laur teaches all of the limitations of claim 28.
Ferencz further teaches:
wherein the autonomous vehicle road navigation model also includes at least one target trajectory for a vehicle to follow along the corresponding road segment. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0141]) 

Regarding claim 38:
Ferencz in view of Laur teaches all of the limitations of claim 28.
Laur teaches:
wherein the at least one processor is further programmed to receive a first communication from a first host vehicle, wherein the first communication includes the at least one location identifier associated with the detected directional arrow, and receive a second communication from a second host vehicle, wherein the second communication includes at least one additional directional indicator associated with the detected directional arrow, and wherein the at least one processor is programmed to refine a determination of at least one position associated with the detected directional arrow based on the at least one location identifier received in the first communication from the first host vehicle and based on the at least one location identifier received in the second communication from the second host vehicle. (Although Ferencz is silent with respect to the subject matter of claim 38. Laur teaches a first communication from a first host vehicle, wherein the first communication includes at least one location identifier associated with a road marking, a second communication from a second host vehicle, wherein the second communication includes at least one additional location identifier associated with the road marking, and a refinement of the position associated with the road marking based on the respective location identifiers from the first and second communications [0024-0026]. Secondary teaches that this enables the shared data to be updated [0003].)
Although Laur doesn't use arrows in its disclosed examples, it states that the examples are non-limiting in [0017]. Therefore, since arrows are a known type of road marking and do not have any special properties beyond other road markings, one of ordinary skill in the art to provide Ferencz with Laur in order to update shared data, as taught by Laur. It would have been obvious to one of ordinary skill in the art to provide Ferencz with Laur in order to update shared data, as taught by Laur.

Regarding claim 39:
Ferencz in view of Laur teaches all of the limitations of claim 28.
Ferencz further teaches:
Wherein updating of the autonomous vehicle road navigation model relative to the corresponding road segment based on the at least one location identifier and based on the at least one directional indicator associated with the detected direction includes storing at least one indicator of position in real world coordinates and at least one indicator of orientation of the detected directional arrow. (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140]; here it shows that the appearance model can detect a combination of features of lane marks that include but are not limited too its profile, dimensions, and shape. Paragraph [0116] shows that the points can be expressed in coordinate form.)

Regarding claim 40:
Ferencz in view of Laur teaches all of the limitations of claim 28. 
Ferencz further teaches:
wherein the at least one processor is further programmed to forego the update to the autonomous vehicle road navigation model relative to the corresponding road segment based on the at least one location identifier and based on the at least one directional indicator associated with the detected directional arrow if a direction of travel of a host vehicle, from which the at least one location identifier and the at least one directional indicator were received, at least in part, on the at least one directional indicator associated with the detected directional arrow. (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140]; here it shows that the appearance model can detect a combination of features of lane marks that include but are not limited too its profile, dimensions, and shape. Paragraph [0116] shows that the points can be expressed in coordinate form. It also shows the only suitable features or combination of features.)

Regarding claim 41:
Ferencz teaches:
A method for mapping a directional arrow for use in autonomous vehicle navigation, the method comprising: receiving at least one location identifier associated with a directional arrow detected on a surface of a road; (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140])
receiving at least one directional indicator associated with the detected directional arrow; (“The appearance model can comprise any suitable feature or combination of features, such as dimensions (e.g., width, cross-section, distance along its length, profile, shape), texture, sharpness of edges, brightness, etc. In other words, top-down refinement allows system 100 to use the history of what a lane marking looked like in the past in order to help identify the candidate lane marks in the current image.” [0140]; here it shows that the profile of the lane markings can be detected.)
associating the detected directional arrow with a corresponding road segment; (“In the context of dashed lines, system 100 may use an appearance model in combination any other suitable feature, such as one or more of a spacing between the dashes, a lateral position of the dashes relative to the roadway, and the existence of a parallel lane mark on one side of a dash, which together forms a double lane mark (e.g., like a double yellow line in the U.S.). Top-down refinement can provide robustness by being semi-independent and provide cleaner detections, extended view range, more accurate and richer modeling and load balancing.” [0140]; here it shows that the markings are associated with a roadway.)
updating an autonomous vehicle road navigation model relative to the corresponding road segment based on the at least one location identifier and based on the at least one directional indicator associated with the detected direction; (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])
Ferencz does not explicitly teach distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles. However,
Laur teaches:
and distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles. (Paragraph [0026] shows that roadway data includes lane mark features and Paragraph [0027] shows that the vehicles can update a shared memory with the roadway data that is distributed to all of the autonomous vehicles, “a system 10 for updating the route-data 12 shared by a plurality of the vehicles 14 for automated operation of the vehicles is provided. The shared memory 24 may advantageously be updated by any of the vehicles 14 so that all of the vehicles 14, including the first-vehicle 32, can access the most recent data about the roadway 16 on which the vehicles 14 travel.”)
Ferencz and Laur are analogous art because they are in the same field of art, autonomous navigation systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Ferencz to include the features of Laur in order to distribute a navigation model to a plurality of autonomous vehicles. The teaching suggestion/motivation to combine is that this would increase the efficiency of navigation for all of the autonomous vehicles. 

Regarding claim 42: 
Ferencz in view of Laur discloses all of the limitations of claim 40.
Ferencz further teaches:
acquisition, from a camera associated with a host vehicle, of at least one image representative of an environment of the host vehicle; (“Disclosed embodiments provide systems and methods that use cameras to provide autonomous navigation… the system may include one, two or more cameras that monitor the environment of a vehicle…” [0035])
analysis of the at least one image to detect the directional arrow on the surface of the road in the environment of the host vehicle; (“The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road,” [0112]; here it shows that the processing unit can analysis images as shown in paragraph [0111] to detect arrow marks on a road in the environment of the host vehicle.)
analysis of the at least one image to determine a position of the detected directional arrow relative to at least one location associated with the vehicle. (“The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road,” [0112])


Regarding claim 44:
Ferencz in view of Laur teaches all of the limitations of claim 42.
Ferencz further teaches:
wherein the determined autonomous navigational action includes braking of the host vehicle, and wherein the braking is implemented after a determination that the pointing direction of the detected arrow is substantially opposite to a direction of travel of the host vehicle. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])

Regarding claim 45:
Ferencz in view of Laur teaches all of the limitations of claim 42.
Ferencz further teaches:
wherein the determined autonomous navigational action includes steering of the host vehicle, and wherein the steering is implemented after a determination that the pointing direction of the detected arrow is inconsistent with a planned direction of travel for the host vehicle. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])
determining an autonomous navigational action for the host vehicle based on the determined pointing direction of the detected arrow; (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])
causing at least one actuator system of the host vehicle to implement the determined autonomous navigational action.  (“For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])

Regarding claim 47:
Ferencz in view of Laur teaches all of the limitations of claim 45. 
Ferencz further teaches:
wherein the determined autonomous navigational action includes braking of the host vehicle, and wherein the braking is implemented after a determination that the pointing direction of the detected arrow is substantially opposite to a direction of travel of the host vehicle. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])

Regarding claim 48:
Ferencz in view of Laur teaches all of the limitations of claim 45. 
Ferencz further teaches:
wherein the determined autonomous navigational action includes steering of the host vehicle, and wherein the steering is implemented after a determination that the pointing direction of the detected arrow is inconsistent with a planned direction of travel for the host vehicle. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])

Regarding claim 50: 
Ferencz in view of Laur teaches all of the limitations of claim 48.
Ferencz further teaches:
Wherein the at least on processor is further programmed to receive from an image capture device at least one image representative of an environment of the host vehicle, (“Disclosed embodiments provide systems and methods that use cameras to provide autonomous navigation… the system may include one, two or more cameras that monitor the environment of a vehicle…” [0035])
and wherein the at least one processor is further programmed to determine the autonomous navigational action for the host vehicle based on at least one of the orientation of the direction arrow or the location of the directional arrow even where a representations of the directional arrow does not appear in the at least one image representative of the environment of the host vehicle. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])

Regarding claim 51: 
Ferencz in view of Laur teaches all of the limitations of claim 48.
Ferencz further teaches:
wherein the determined autonomous navigational action includes steering of the host vehicles in a direction that reduces a difference between a heading direction of the host vehicle and a pointing direction of the directional arrow. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])

Regarding claim 52:
Ferencz in view of Laur teaches all of the limitations of claim 48.
Ferencz further teaches:
Wherein the determined autonomous navigational action includes steering of the host vehicle in a direction that increases a difference between a heading direction of the host vehicle and a pointing direction od the directional arrow. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])
Regarding claim 53:
Ferencz in view of Laur teaches all of the limitations of claim 48.
Ferencz further teaches:
wherein the determined autonomous navigational action includes maintaining a current heading direction of the host vehicle. (“Based on the top-down refinement of the lane marking model, system 100 may determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 (e.g., by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240).” [0140])

Regarding claim 54:
Ferencz in view of Laur teaches all of the limitations of claim 48.
Ferencz further teaches:
wherein the autonomous vehicle road navigation model includes a target trajectory for the host vehicle and wherein the at least one processor is further programmed to receive from an image capture device at least one image representative of an environment of the host vehicle and determine a longitudinal position of the host vehicle along the target trajectory based on a location of the mapped directional arrow and based on detection of the directional arrow in the at least one image. (“In another embodiment, processing unit 110 may compare the leading vehicle's instantaneous position with the look-ahead point (associated with vehicle 200) over a specific period of time (e.g., 0.5 to 1.5 seconds). If the distance between the leading vehicle's instantaneous position and the look-ahead point varies during the specific period of time, and the cumulative sum of variation exceeds a predetermined threshold (for example, 0.3 to 0.4 meters on a straight road, 0.7 to 0.8 meters on a moderately curvy road, and 1.3 to 1.7 meters on a road with sharp curves), processing unit 110 may determine that the leading vehicle is likely changing lanes. In another embodiment, processing unit 110 may analyze the geometry of the snail trail by comparing the lateral distance traveled along the trail with the expected curvature of the snail trail. The expected radius of curvature may be determined according to the calculation: (δ.sub.z.sup.2+δ.sub.x.sup.2)/2/(δ.sub.x), where δ.sub.x represents the lateral distance traveled and δ.sub.z represents the longitudinal distance traveled. If the difference between the lateral distance traveled and the expected curvature exceeds a predetermined threshold (e.g., 500 to 700 meters), processing unit 110 may determine that the leading vehicle is likely changing lanes. In another embodiment, processing unit 110 may analyze the position of the leading vehicle.” [0120]; here it shows that a look ahead point from an image is analyzed and a longitudinal distance along a travel route is determined based on the curvature of the road and its shapes. Paragraph [0112] shows that the road features can include directional arrows.)

Regarding claim 55:
Ferencz in view of Laur teach all of the limitations of claim 53.
Ferencz further teaches:
wherein the trajectory is represented as a three-dimensional spline. (“At step 620, processing unit 110 may execute stereo image analysis module 404 to perform stereo image analysis of the first and second plurality of images to create a 3D map of the road in front of the vehicle and detect features within the images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, road hazards, and the like. Stereo image analysis may be performed in a manner similar to the steps described in connection with FIGS. 5A-5D, above. For example, processing unit 110 may execute stereo image analysis module 404 to detect candidate objects (e.g., vehicles, pedestrians, road marks, traffic lights, road hazards, etc.) within the first and second plurality of images, filter out a subset of the candidate objects based on various criteria, and perform multi-frame analysis, construct measurements, and determine a confidence level for the remaining candidate objects. In performing the steps above, processing unit 110 may consider information from both the first and second plurality of images, rather than information from one set of images alone. For example, processing unit 110 may analyze the differences in pixel-level data (or other data subsets from among the two streams of captured images) for a candidate object appearing in both the first and second plurality of images. As another example, processing unit 110 may estimate a position and/or velocity of a candidate object (e.g., relative to vehicle 200) by observing that the object appears in one of the plurality of images but not the other or relative to other differences that may exist relative to objects appearing if the two image streams. For example, position, velocity, and/or acceleration relative to vehicle 200 may be determined based on trajectories, positions, movement characteristics, etc. of features associated with an object appearing in one or both of the image streams.” [0123]; here it shows that the trajectories are based on 3D maps of the roads.)

Regarding claim 56:
Ferencz in view of Laur teaches all of the limitations of claim 48.
Ferencz further teaches:
wherein the mapped directional arrow comprises data indicating the location of an arrow present on a roadway associated with the road segment. (“The analysis may be based on any combination of: (i) the number of lanes detected on either side of vehicle 200, (ii) markings (such as arrow marks) detected on the road,” [0112]; here it shows that the processing unit can analysis images as shown in paragraph [0111] to detect arrow marks on a road in the environment of the host vehicle.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664